Title: From George Washington to John Hancock, 21 August 1777
From: Washington, George
To: Hancock, John



Sir
Neshaminy Camp [Pa.] 21st August 1777

I am this moment honored with yours of this morning containing several peices of intelligence of the Fleet’s having been seen off the Capes of Virginia on the 15th instant. I shall in Consequence of this information halt upon my present ground till I hear something further.
Colo. Pinkney of South Carolina paid me a Visit two days ago, he informed me that the Military Stores in Charles Town and the Neighbourhood were immense, and that he did not beleive that the Governor or commanding Officer there, had had the least intimation of the Fleet’s having stood to the Southward, and he seemed very apprehensive that if Charles town was their object, they would find them lulled into security and quite unprepared for an attack.
As I cannot yet think that Genl Howe seriously intends to go into Chesapeak, I would by all means advise that an Express be immediately dispatched (if one has not already gone) to warn them of their danger—to let them prepare in the best manner for defence, and to advise them to remove all supernumerary Stores.
I shall immediately call upon Governor Livingston to furnish the Number of Militia from the State of Jersey demanded by requisition of Congress to garrison the Forts in the Highlands while the New York Militia march to reinforce the Northern Army. I have the Honor to be with the greatest Respect Sir Yr most obt Servt

Go: Washington

